JUDGMENT
MUSGRAVE, Senior Judge:
The plaintiffs having filed challenges to certain findings of the defendant International Trade Administration, U.S. Department of Commerce CITA”) sub nom. Circular Welded Carbon Steel Pipes and Tubes From Thailand: Final Results of Antidumping Duty Administrative Review, 73 Fed. Reg. 61019 (Oct. 15, 2008), and having consolidated those actions and interposed motions for judgment upon the record pursuant to USCIT Rule 56.2, resulting in remand of the matter to the ITA for further consideration; and the ITA having filed herein on December 14, 2009 its Final Results of Redetermination Pursuant to Remand, dated December 11, 2009, pursuant to Slip Op. 09-116 (Oct. 15, 2009); and the court having reviewed the Redetermination and finding it in accordance with the order of remand and not having received any comment thereon or opposition thereto from any party to this case by December 29, 2009; after due deliberation, it is therefore
- ORDERED, ADJUDGED and DECREED that the ITA’s Results of Redetermination Pursuant to Remand dated December 11, 2009 be, and they hereby are, sustained.